We concur in the reversal of the case, but not in the first proposition herein discussed. Mr. Branch in his Criminal Law, sec. 875, correctly we think lays down the rule to be that if it is sought to be shown that the witness testified from corrupt motives, then he can be sustained by showing that before the motive existed, he had made the same statement. In this case, it being sought to be shown that the witness had testified under an agreement that he would not be prosecuted for the offense, this would be an effort to show a corrupt motive, and rendered admissible supporting testimony. Wharton Crim. Law, sec. 492, and cases cited in note 3; English v. State, 34 Tex. Crim. 190; Reddick v. State, 35 Tex.Crim. Rep.; Mitchell v. State, 36 Tex.Crim. Rep.; Williams v. State, 24 Texas Crim. App., 637; Jones v. State, 38 Tex.Crim. Rep.; Keith v. State, 44 S.W. Rep., 847; Ballow v. Statem, 42 Tex. Crim. 261; Jones v. State, 38 Tex.Crim. Rep.. *Page 561